DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the “poles of said magnets facing in an axial direction along the central axis” (claims 1 and 2); 
the “adjacent pairs … with a north pole of one magnet in each pair and a south pole of another magnet in said each pair facing a same axial direction” (claim 3); and 
the “thickness of the flywheel is at a maximum at the circumferential perimeter edge thereof”; 
must be shown or the features canceled from the claims.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the “and” at the end of line 6 is not necessary.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation “the trapezoidal shape” in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0148516 A1 to Buhtz. 
Buhtz clearly teaches a wind powered generator, comprising: 
a flywheel (see Figure 6) having first and second faces located opposite one another across a thickness of the flywheel so as to face opposite directions along a central axis passing through said first and second faces, and a circumferential perimeter edge joining the first and second faces together around the central axis at a perimeter of flywheel; and 
a series of cavities (see Figure 6) spaced radially inward from the circumferential perimeter edge and opening into the flywheel from the first face thereof on a path disposed circumferentially about the central axis to carry a series of permanent magnets (608) in the series of cavities with poles of said magnets facing in an axial direction along the central axis. 
With regards to claim 2, Buhtz discloses: 
a flywheel (see Figure 6) having first and second faces located opposite one another across a thickness of the flywheel so as to face opposite directions along a central axis passing through said first and second faces, and a circumferential perimeter edge 
a series of cavities (see Figure 6) spaced radially inward from the circumferential perimeter edge and opening into the flywheel from the first face thereof on a path disposed circumferentially about the central axis; and 
a series of permanent magnets (608) each seated within a respective one of the series of cavities with poles of said magnets facing in an axial direction along the central axis. 
With regards to claim 3, Buhtz discloses: 
the series of permanent magnets being arranged in adjacent pairs around the central axis with a north pole of one magnet in each pair and a south pole of another magnet in said each pair facing a same axial direction along the central axis as the first face of the flywheel. 
With regards to claim 6, Buhtz discloses: 
each cavity receiving only a single magnet therein. 
With regards to claim 15, Buhtz discloses: 
the series of cavities being separated from one another around the central axis by intact regions of the flywheel spanning from the first face to the second space at locations between the cavities. 
With regards to claim 16, Buhtz discloses: 
the flywheel being a single unitary body that seamlessly and integrally defines the first and second faces and all boundary walls of the cavities opening into the first face of the flywheel. 
With regards to claim 19, Buhtz discloses: 
a stator (604, 606) comprising coils carried thereon to reside around a vertical rotational axis of the wind turbine; 
the rotor as describes in paragraph 9 above rotatably supported with its central axis coincide with the vertical rotational for rotation of the rotor therearound and with the first face of the rotor facing toward the stator in close proximity thereto to position the north and south poles of the magnets near the coils of the stator; and 
wind engagement members (see Figures 3) coupled to the rotor in a manner arranged to drive rotation of the rotor about the coincident axes under action of wind current on the wind engagement members, whereby movement of the poles of the magnets past the coils induces current therein. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148516 A1 to Buhtz in view of U.S. Patent Application Publication No. 2013/0009406 A1 to Ireland. 
Buhtz discloses a wind powered generator as described above (see paragraph 9). 
However, it fails to disclose the magnets being positioned within the cavities in partially recessed positions reaching outwardly beyond the first face of the rotor from within the cavities. 
Ireland discloses components for generators, their use and stator mounting, wherein: 
magnets (33, 43) are positioned in partially recessed positions reaching outwardly beyond a first face of a rotor (30, 40). 
It would have been obvious to one skilled in the art before the effective filling date of the invention to implement the outward reach of the magnets as disclosed by Ireland on the flywheel of the wind powered generator disclosed by Buhtz, for the purpose of reducing the air gap between the magnets and the coils. 
With regards to claim 5, Buhtz in view of Ireland disclose: 
the magnets having a thickness that would exceed a depth of the cavities and the magnets reach axially outward of the cavities past the first face of the flywheel. 
With regards to claim 11, Ireland discloses: 
each magnet having an arcuate shape in planes normal the central axis, with a shorter one of two concentrically arcuate edges of the arcuate shape located nearer to the 
With regards to claim 12, Buhtz in view of Ireland disclose: 
each cavity having an arcuate shape (necessitated by the shape of the magnets of Ireland) in planes normal the central axis, with a shorter one of two concentrically arcuate edges of the arcuate shape of said each cavity located nearer to the central axis than an opposing longer one of said two concentrically arcuate edges of the arcuate shape of said each cavity. 
With regards to claim 17, Ireland discloses: 
a unitary body being magnetically attractable. 
With regards to claim 18, Ireland discloses: 
the flywheel being steel (see paragraph [0026]). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148516 A1 to Buhtz in view of U.S. Patent No. 9,388,795 B1 to Choi et al. 
Buhtz discloses a wind powered generator as described above (see paragraph 9).
However, it fails to disclose each magnet being adhesively secured in the respective cavity. 
Choi et al. discloses magnet configurations for levitation of wind turbines and other apparatus, comprising: 
magnets (510A) being adhesively (see column 10, lines 37-39) secured. 

With regards to claim 8, Buhtz in view of Choi et al. disclose: 
each cavity containing all of the respective magnet and adhesive securing said respective magnet in place in the cavity. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148516 A1 to Buhtz in view of U.S. Patent Application Publication No. 2009/0200883 A1 to Halstead. 
Buhtz discloses a wind powered generator as described above (see paragraph 9). 
However, it fails to disclose each magnet having a trapezoidal shape in planes normal the central axis, with a shorter one of two parallel sides of the trapezoidal shape of said each magnet located nearer to the central axis than an opposing longer one of said two parallel sides of the trapezoidal shape of said each magnet. 
Halstead discloses an axial gap dynamo electric machine with magnetic bearing, comprising: 
magnets (135) having a trapezoidal shape (see paragraph [0027]) in planes normal the central axis, with a shorter one of two parallel sides of the trapezoidal shape of said each magnet located nearer to the central axis than an opposing longer one of said two parallel sides of the trapezoidal shape of said each magnet. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the trapezoidal shape disclosed by Halstead for the magnets disclosed by Buhtz, for the purpose of decreasing the distance between adjacent magnets on the circular flywheel. 
With regards to claim 10, Buhtz in view of Halstead discloses: 
each cavity having a trapezoidal shape in planes normal the central axis, with a shorter one of two parallel sides of the trapezoidal shape of said each cavity located nearer to the central axis than an opposing longer one of said two parallel sides of the trapezoidal shape of said each cavity. 
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record, taken alone or in combination, does not teach or suggest a rotor as recited by dependent claim 13, wherein: 
the cavities are pocket-shaped cavities recessed into the flywheel from the first face thereof and terminating short of the second face for seating of the magnets against bottom surfaces of the pocket-shaped cavities disposed intermediately between the first and second faces of the flywheel. 
The prior art of record, taken alone or in combination, does not teach or suggest a rotor as recited by dependent claim 14, wherein: 
the thickness of the flywheel is at a maximum at the circumferential perimeter edge thereof to define a full-thickness circumferential region of the flywheel between the series of cavities and the circumferential perimeter edge. 
Claims 20-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method of producing a rotor for a vertical axis wind turbine as recited by independent claim 20, comprising the step of: 
machining, in a flywheel having opposing first and second faces and a circumferential perimeter edge, cavities into the flywheel from the first face thereof at locations inwardly from the circumferential perimeter edge thereof for receipt of a respective magnet into each pocket-shaped cavity in an installed position. 
Dependent claims 21 and 22 are considered allowable due to their respective dependence on allowed independent claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 11, 2021